Case 4:21-cv-00677-O Document 21 Filed 06/03/21                Page 1 of 10 PageID 462


              UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF TEXAS
                  FORT WORTH DIVISION


  Blessed Cajuns LLC; Janice Smith;
  Jason Smith; PSBH LLC; Eric
  Nyman; Lynds Inn, LLC; Andrew
  Lynds; Heather Brown; OCF Cafe
  LLC; Ori Feibush, on behalf of
  themselves and others similarly situated,

                         Plaintiffs,              Case No. 4:21-cv-00677-O

  v.

  Isabella Casillas Guzman, in her official
  capacity as administrator of the Small
  Business Administration; United States
  Small Business Administration,

                         Defendants.


   PLAINTIFFS’ FIRST AMENDED CLASS-ACTION COMPLAINT
       The Supreme Court of the United States said 125 years ago that:

         [T]he constitution of the United States, in its present form, forbids, so
         far as civil and political rights are concerned, discrimination by the gen-
         eral government, or by the states, against any citizen because of his race.
         All citizens are equal before the law. The guaranties of life, liberty, and
         property are for all persons, within the jurisdiction of the United States,
         or of any state, without discrimination against any because of their race.
         Those guaranties, when their violation is properly presented in the reg-
         ular course of proceedings, must be enforced in the courts, both of the
         nation and of the state, without reference to considerations based upon
         race.
 Gibson v. State of Mississippi, 162 U.S. 565, 591 (1896); see also Bolling v. Sharpe, 347
 U.S. 497 (1954) (citing Gibson and holding that segregation in the District of Co-
 lumbia public schools violated the Due Process Clause of the Fifth Amendment).




 plaintiffs’ first amended class-action complaint                               Page 1 of 10
Case 4:21-cv-00677-O Document 21 Filed 06/03/21                 Page 2 of 10 PageID 463


       Equal rights under law is the cornerstone of American constitutional jurispru-

 dence: the principle that all citizens, regardless of status, wealth, race, color, religion,
 or creed, have the same rights and are entitled to the same standard of justice. These
 are the principles etched into our founding documents, fought for on our nation’s
 battlefields, written into the Gettysburg Address, and delivered from the steps of the

 Lincoln Memorial by Martin Luther King.
       As a nation, we are devoted to the task of satisfying these sacred ideals and provid-
 ing equal rights to citizens of all races, as the Constitution requires. Profound progress

 has been made, and extraordinary milestones reached, throughout our history, serving
 as an inspiration to humanity and the nations of the world. Yet, today, the Small Busi-
 ness Administration lurches America dangerously backward, reversing the clock on
 American progress, and violating our most sacred and revered principles by actively
 and invidiously discriminating against American citizens solely based upon their race
 and sex. This is illegal, it is unconstitutional, it is wrong, and it must stop.
       Section 5003 of the American Rescue Plan Act appropriates $28.6 billion to cre-
 ate the Restaurant Revitalization Fund, which is administered by the Small Business
 Administration. This fund provides relief for restaurants harmed by the COVID-19
 pandemic, but it requires the Small Business Administration to discriminate among
 restaurants according to the race and sex of the owner. The statute provides that dur-
 ing the first 21 days of this program, which started on May 3, 2021, the administrator
 of the SBA must “prioritize awarding grants” to businesses owned by women and
 racial minorities. See American Rescue Plan Act § 5003(c)(3)(A) (attached as Exhibit
 1).
       These race and sex preferences are patently unconstitutional, and the Court
 should promptly enjoin their enforcement. Doing so will promote equal rights under
 the law for all American citizens and promote efforts to stop racial discrimination,
 because “[t]he way to stop discrimination on the basis of race is to stop discriminating


 plaintiffs’ first amended class-action complaint                                   Page 2 of 10
Case 4:21-cv-00677-O Document 21 Filed 06/03/21                Page 3 of 10 PageID 464


 on the basis of race.” Parents Involved in Cmty. Sch. v. Seattle Sch. Dist. No. 1, 551 U.S.

 701, 748 (2007) (Roberts, C.J., concurring).

                         JURISDICTION AND VENUE
     1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28
 U.S.C. § 1343.
     2.   Venue is proper because a substantial part of the events giving rise to the
 claims occurred in this judicial district. See 28 U.S.C. § 1391(b)(2).

                                        PARTIES
     3.   Plaintiff Blessed Cajuns LLC is a limited liability company incorporated un-
 der the laws of Texas, operating under the name “The Lost Cajun Keller.” It operates
 in Keller, Texas.
     4.   Plaintiff Jason Smith is co-owner of Blessed Cajuns LLC. He resides in Fort
 Worth, Texas.
     5.   Plaintiff Janice Smith is co-owner of Blessed Cajuns LLC. She resides in Fort
 Worth, Texas.
     6.   Plaintiff PSBH LLC is a limited liability company incorporated under the
 laws of Pennsylvania, operating under the name “Penn Hotel Sports & Raw Bar.” It
 operates in Camp Hill, Pennsylvania.
     7.   Plaintiff Eric Nyman owns PSBH LLC.
     8.   Plaintiff Lynds Inn LLC is a limited liability company incorporated under
 the laws of Vermont. It operates in Waitsfield, Vermont.
     9.   Plaintiff Andrew Lynds is a co-owner of Lynds Inn LLC. He resides in Waits-
 field, Vermont.
     10. Plaintiff Heather Brown is a co-owner of Lynds Inn LLC. She resides in Lee
 County, Florida.




 plaintiffs’ first amended class-action complaint                               Page 3 of 10
Case 4:21-cv-00677-O Document 21 Filed 06/03/21            Page 4 of 10 PageID 465


      11. Plaintiff OCF Cafe LLC is a limited liability company incorporated under

 the laws of Pennsylvania.
      12. Plaintiff Ori Feibush is owner of OCF Cafe LLC. He resides in Philadelphia
 County, Pennsylvania.
      13. Defendant Isabella Casillas Guzman is administrator of the Small Business

 Administration. Administrator Guzman is sued in her official capacity.
      14. Defendant United States Small Business Administration is an agency of the
 United States government.

                             STATEMENT OF FACTS
      15. Section 5003 of the American Rescue Plan Act of 2021, H.R. 1319, 117th
 Cong. (2021), provides aid to restaurants that have been harmed by the COVID-19
 pandemic. It appropriates $28.6 billion to create the Restaurant Revitalization Fund,
 which will be administered by the Small Business Administration.
      16. Section 5003 provides that during the first 21 days of this program, which

 started on May 3, 2021, the administrator of the SBA must “prioritize awarding
 grants” to businesses owned by women and racial minorities. See American Rescue
 Plan Act § 5003(c)(3)(A) (attached as Exhibit 1).
      17. Plaintiffs Jason and Janice Smith own the Lost Cajun Keller. They submitted
 an application for relief under the Restaurant Revitalization Fund on May 5, 2021.
 Their application indicated that they were eligible for up to $187,753.17 worth of
 relief.
      18. Plaintiff Eric Nyman owns the Penn Hotel Sports & Raw Bar. He submitted

 an application for relief under the Restaurant Revitalization Fund on May 3, 2021.
 His application indicated that he was eligible for up to $640,424.65 worth of relief.




 plaintiffs’ first amended class-action complaint                           Page 4 of 10
Case 4:21-cv-00677-O Document 21 Filed 06/03/21             Page 5 of 10 PageID 466


     19. Plaintiffs Andrew Lynds and Heather Brown own the Lynds Inn LLC. They

 have submitted an application for relief under the Restaurant Revitalization Fund.
 Their application indicated that they were eligible for up to $630,082 worth of relief.
     20. Plaintiff Ori Feibush owns OCF Cafe LLC. He submitted an application for
 relief under the Restaurant Revitalization Fund on May 3, 2021. His application in-

 dicated that he was eligible for up to $946,497.62 worth of relief.
     21. None of the plaintiffs qualify as a “socially disadvantaged individual” or
 “economically disadvantaged individual” under the SBA’s regulations. See 13 C.F.R.

 §§ 124.103, .104. They are therefore being subjected to unconstitutional race and
 sex discrimination by the “priorities” that the statute commands for minority- and
 women-owned businesses.
     22. On May 18, 2021, the Small Business Administration issued a press release
 announcing that it has already received 303,000 applications for relief, representing
 over $69 billion in requested funds. See Exhibit 2. And so far, “nearly 38,000 appli-
 cants have been approved for more than $6 billion.” Id. “Of the overall submitted
 applications, 57 percent came from women, veterans, and socially and economically
 disadvantaged business owners.” Id.
     23. This raises the possibility that the entire $28.6 billion that Congress allo-
 cated to the Restaurant Revitalization Fund will be depleted before any white appli-
 cants can even be considered for relief under the program.
     24. On May 23, 2021, plaintiffs Blessed Cajuns LLC, Janice Smith, Jason
 Smith, PSBH LLC, and Eric Nyman filed suit to stop the defendants from prioritizing
 applications according to race and to enforce a first-come-first-served system that re-
 moves any advantage that applicants may have received from the 21-day “priority”
 window. That same day, the plaintiffs moved for class certification and a preliminary
 injunction.




 plaintiffs’ first amended class-action complaint                            Page 5 of 10
Case 4:21-cv-00677-O Document 21 Filed 06/03/21               Page 6 of 10 PageID 467


       25. On May 28, 2021, this Court granted the plaintiffs’ application for a pre-

 liminary injunction. The Court limited its relief to plaintiffs Blessed Cajuns LLC,
 Janice Smith, Jason Smith, PSBH LLC, and Eric Nyman — the only named plaintiffs
 in the case at that time — as the proposed class had not yet been certified. The Court
 ordered the defendants to process the named plaintiffs’ applications “as if the SBA

 had initiated processing of those applications at the time the applications were filed.”
 Order (ECF No. 18) at 11. It also enjoined the defendants from processing or con-
 sidering any Restaurant Revitalization Fund application filed later in time than the

 named plaintiffs’ applications “until their applications have been processed and con-
 sidered in accordance with a race-neutral, sex-neutral ‘first come, first served’ policy.”
 Id.
       26. The defendants responded to this order by quickly processing the named
 plaintiffs’ applications and disbursing the funds into their bank accounts. See Defend-
 ants’ Response to Order of May 29, 2021 (ECF No. 19). The defendants contend
 that these actions have mooted the plaintiffs’ requests for classwide relief. See id.
       27. The plaintiffs continue to seek classwide relief on behalf of all restaurant
 owners and restaurants in the United States who are encountering or who will en-
 counter race or sex discrimination from the Small Business Administration on account
 of section 5003.

                               CLAIM FOR RELIEF
       28. The Constitution prohibits the federal government from discriminating on
 account of race or ethnicity. See Bolling v. Sharpe, 347 U.S. 497 (1954). The Consti-

 tution likewise prohibits the federal government from engaging in sex discrimination
 absent an “exceedingly persuasive justification.” See United States v. Virginia, 518 U.S.
 515, 531 (1996).




 plaintiffs’ first amended class-action complaint                              Page 6 of 10
Case 4:21-cv-00677-O Document 21 Filed 06/03/21            Page 7 of 10 PageID 468


     29. Title VI of the Civil Rights Act of 1964 prohibits discrimination on the

 grounds of race, color, or national origin in any program that receives federal funds.
 See 42 U.S.C. § 2000d.
     30. The Small Business Administration is violating the Constitution and Title
 VI by discriminating on account of race and sex in administering the Restaurant Re-

 vitalization Fund.
     31. The Court should declare these race and sex preferences unconstitutional
 and permanently enjoin the administrator of the SBA from implementing any such

 race or sex exclusions in any of the SBA’s programs.
     32. The Court should also issue a preliminary injunction to prevent the dis-
 bursement of funds that were prioritized on race or sex-based grounds during the 21-
 day window described in section 5003.

                        CLASS-ACTION ALLEGATIONS
     33. The plaintiffs bring this class action under Rule 23(b)(2) of the Federal

 Rules of Civil Procedure.
     34. The plaintiffs seek to represent a class of all restaurant owners and restau-
 rants in the United States who are encountering or who will encounter race or sex
 discrimination from the Small Business Administration on account of section 5003.
     35. The number of individuals in this class makes joinder of the individual class
 members impractical.
     36. There are questions of law common to the class, including whether the Con-
 stitution or Title VI allows the SBA to discriminate on account of race and sex when

 administering the Restaurant Revitalization Fund.
     37. The plaintiffs’ claims are typical of other members of the class. Each of them
 seeks to stop the SBA from discriminating on account of race and sex when adminis-
 tering the Restaurant Revitalization Fund.




 plaintiffs’ first amended class-action complaint                           Page 7 of 10
Case 4:21-cv-00677-O Document 21 Filed 06/03/21                Page 8 of 10 PageID 469


     38. The plaintiffs adequately represent the interests of the class, and they have

 no interests antagonistic to the class.
     39. A class action is appropriate under Rule 23(b)(2) because the defendants
 are acting on grounds that apply generally to the class, so that final injunctive relief or
 corresponding declaratory relief is appropriate respecting the classes as a whole.

                              DEMAND FOR RELIEF
     40. The plaintiffs respectfully requests that the court:
          a.      certify a class of all restaurant owners and restaurants in the United
                  States that are encountering or that will encounter race or sex dis-
                  crimination from the Small Business Administration on account of
                  section 5003;
          b.      award the declaratory relief described in paragraph 31;
          c.      enter a temporary restraining order, preliminary injunction, and per-
                  manent injunction that prevent Administrator Guzman and her suc-

                  cessors from implementing any race or sex preferences in SBA pro-
                  grams;
          d.      award costs and attorneys’ fees under 42 U.S.C. § 1988;
          e.      award all other relief that the Court may deem just, proper, or equi-
                  table.

                                               Respectfully submitted.

                                                /s/ Jonathan F. Mitchell
  Gene P. Hamilton                             Jonathan F. Mitchell
  Virginia Bar No. 80434                       Texas Bar No. 24075463
  Vice-President and General Counsel           Mitchell Law PLLC
  America First Legal Foundation               111 Congress Avenue, Suite 400
  300 Independence Avenue SE                   Austin, Texas 78701
  Washington, DC 20003                         (512) 686-3940 (phone)
  (202) 964-3721                               (512) 686-3941 (fax)
  gene.hamilton@aflegal.org                    jonathan@mitchell.law




 plaintiffs’ first amended class-action complaint                               Page 8 of 10
Case 4:21-cv-00677-O Document 21 Filed 06/03/21         Page 9 of 10 PageID 470


 Charles W. Fillmore                     Robert Henneke
 H. Dustin Fillmore                      Texas Bar No. 24046058
 The Fillmore Law Firm, L.L.P.           Texas Public Policy Foundation
 201 Main Street, Suite 801              901 Congress Avenue
 Fort Worth, Texas 76102                 Austin, Texas 78735
 (817) 332-2351 (phone)                  (512) 472-2700 (phone)
 (817) 870-1859 (fax)                    rhenneke@texaspolicy.com
 chad@fillmorefirm.com
 dusty@fillmorefirm.com
                                         Counsel for Plaintiffs and
 Dated: June 3, 2021                     the Proposed Class




 plaintiffs’ first amended class-action complaint                     Page 9 of 10
Case 4:21-cv-00677-O Document 21 Filed 06/03/21          Page 10 of 10 PageID 471


                          CERTIFICATE OF SERVICE
     I certify that on June 3, 2021, I served this document through CM/ECF upon:

 Christopher D. Dodge
 United States Department of Justice
 Civil Division, Federal Programs Branch
 1100 L Street, NW
 Washington, DC 20005
 (202) 598-5571
 christopher.d.dodge@usdoj.gov

 Counsel for Defendants



                                            /s/ Jonathan F. Mitchell
                                           Jonathan F. Mitchell
                                           Counsel for Plaintiffs and
                                           the Proposed Class




 plaintiffs’ first amended class-action complaint                       Page 10 of 10
